--------------------------------------------------------------------------------

Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of September 6,
2008, by and among M-Wave International, LLC, an Illinois limited liability
company (“Purchaser”), M-Wave, Inc., a Delaware corporation (“Seller”), Joseph
Turek (“Turek”) and Robert Duke (“Duke”), individual residents of the State of
Illinois.  Certain capitalized terms used herein are defined in Article I.
 
RECITAL
 
WHEREAS, Purchaser wishes to purchase from Seller and Seller wishes to sell to
Purchaser all of the Acquired Assets (as defined below), and Purchaser wishes to
assume all of the Assumed Obligations (as defined below), all upon the terms and
subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and warranties herein contained, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Defined Terms.  The following terms shall have the corresponding
meanings for the purposes of this Agreement:
 
“Acquired Assets” has the meaning provided in Section 2.2.
 
“Adverse Recommendation Change” has the meaning set forth in Section 5.3(d).
 
“Agreement” has the meaning set forth in the Preamble.
 
“Assumed Obligations” has the meaning provided in Section 2.5.
 
“Board” means the Board of Directors of Seller.
 
“Business” means Seller’s existing business.
 
“Closing” has the meaning set forth in Section 6.1.
 
“Closing Date” has the meaning set forth in Section 6.1.
 
“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.
 
“Contract” means any contract, lease, commitment, understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or verbal, which is
intended or purports to be binding and enforceable.

 
 

--------------------------------------------------------------------------------

 

“Customer Deposits” has the meaning set forth in Section 2.2(h).
 
“Duke” has the meaning provided in the Preamble.
 
“Employees” means all current employees of Seller and any independent
contractors who regularly perform services for Seller as of the Closing Date.
 
“Excluded Assets” has the meaning provided in Section 2.4.
 
“Excluded Contracts” means the Contracts listed on Schedule 1.1.
 
“Excluded Obligations” has the meaning provided in Section 2.6.
 
“Governmental Authority” means the government of the United States or any
foreign country or any state or political subdivision thereof and any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
 
“Law” means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree, settlement agreement or governmental requirement
enacted, promulgated, entered into, agreed or imposed by any Governmental
Authority.
 
“Lien” means any mortgage, lien (except for any lien for taxes not yet due and
payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, right of any third party, or encumbrance.
 
“Material Adverse Change” means a material adverse change in the assets,
business as currently conducted, property, financial condition or operations of
Seller.
 
“No-Shop Period Start Date” has the meaning set forth in Section 5.3.
 
“Notice Period” has the meaning set forth in Section 5.3(e)(i)(1).
 
“Ordinary Course of Business” means consistent with past custom and practice
(including with respect to nature, quantity and frequency) in normal day-to-day
business operations of Seller.
 
“Permits” has the meaning set forth in Section 5.2.
 
“Person” means any individual, corporation, proprietorship, firm, partnership,
limited partnership, trust, association or other entity or Governmental
Authority.
 
“Premises” means the premises located at 1300 Norwood Avenue, Itasca, Illinois
60143.
 
“Premises Lease” means the lease for the Premises.
 
“Proxy Statement” means the proxy statement of Seller relating to the Seller
Stockholder Approval of the Contemplated Transactions.

 
2

--------------------------------------------------------------------------------

 

“Purchaser” has the meaning set forth in the Preamble.
 
“Purchaser Indemnified Persons” has the meaning provided in Section 5.6(b).
 
“Related Agreements” means the following documents, each of which are dated as
of the Closing Date: (i) the Bill of Sale by Seller in favor of Purchaser
relating to the transfer of assets, (ii) the Assignment and Assumption Agreement
between Seller and Purchaser, (iii) the Assignment of Patents between Seller and
Purchaser, (iv) the Assignment of Uniform Resource Locators (“URLs”) between
Seller and Purchaser, (v) the Assignment of the “M-Wave” trademark, (vi) an
assignment of the name “M-Wave” that will enable Purchaser to use such name in
the State of Illinois as its limited liability company name in a form reasonably
acceptable to Purchaser and (vii) the Application for Withdrawal and Final
Report of Seller (IL Form BCA 13.45).
 
“Required Consents” has the meaning set forth in Section 7.3.
 
“SEC” means the Securities and Exchange Commission.
 
“Seller” has the meaning set forth in the Preamble.
 
“Seller Indemnified Persons” has the meaning provided in Section 5.6(a).
 
“Seller Recommendation” shall have the meaning set forth in Section 5.4.
 
“Seller Representatives” has the meaning set forth in Section 5.3.
 
“Seller Stockholder Approval” has the meaning set forth in Section 5.4.
 
“Seller Stockholder Meeting” has the meaning set forth in Section 5.4.
 
“Superior Proposal” means any Takeover Proposal that, on its terms, the Board or
any committee thereof determines in its good faith judgment would, if
consummated, be more favorable to Seller or Seller’s stockholders from a
financial point of view than the Contemplated Transactions (x) after taking into
account the likelihood and timing of consummation (as compared to the
Contemplated Transactions) and (y) after taking into account all material legal,
financial (including the financing terms of any such Takeover Proposal),
regulatory or other aspects of such Takeover Proposal.
 
“Takeover Proposal” means any proposal or offer, on its most recently amended
and modified terms, from any Person or group of Persons (other than Purchaser
and its affiliates) relating to any direct or indirect acquisition or purchase
of all or substantially all of the equity securities or consolidated assets of
Seller and its subsidiaries.
 
“Termination Fee” means $25,000.
 
“Turek” has the meaning provided in the Preamble.

 
3

--------------------------------------------------------------------------------

 

1.2           Interpretation.  The headings preceding the text of Articles and
Sections included in this Agreement and the headings to Schedules attached to
this Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.  The use of the
terms “including” or “include” shall in all cases herein mean “including,
without limitation” or “include, without limitation,” respectively.  References
to Articles, Sections, clauses, Exhibits or Schedules shall refer to those
portions of this Agreement, and any references to a clause shall, unless
otherwise identified, refer to the appropriate clause within the same Section in
which such reference occurs.  The use of the terms “hereunder”, “hereof”,
“hereto” and words of similar import shall refer to this Agreement as a whole
and not to any particular Article, Section or clause of or Exhibit or Schedule
to this Agreement.
 
ARTICLE II

 
PURCHASE AND SALE
 
2.1           Payment of Consideration.  In consideration for the purchase and
sale of the Acquired Assets and the assumption of the Assumed Obligations,
Purchaser and Turek, jointly and severally, agree to cause Purchaser to deliver
to Seller the following:
 
(a)           Not later than forty-five (45) days from the execution hereof,
Purchaser will advance the sum of $500,000 to Seller on the terms and conditions
of the Promissory Note and Security Agreement attached hereto as Exhibits 2(a)
and 2(b) and made a part hereof.  The Promissory Note and Security Agreement
will be executed by Seller and delivered to Purchaser simultaneously with the
advance of such funds.  The proceeds so advanced will be maintained by Seller in
a separate segregated account and used only for operating expenses incurred
subsequent to one (1) month prior to the date hereof in the Ordinary Course of
Business.  For avoidance of doubt, the proceeds shall not be used to repay
expenses incurred in connection with any prior business combinations attempted
by Seller or its affiliates.  Disbursements from this account will require the
signatures of at least one (1) of Turek or Duke; and
 
(b)           On the Closing Date, Purchaser shall deliver to Seller the sum of
$500,000 cash by wire transfer of immediately available funds.
 
2.2           Acquired Assets.  At the Closing, upon the terms and subject to
the conditions of this Agreement, Seller hereby agrees to sell, transfer,
assign, convey and deliver to Purchaser, and Purchaser hereby agrees to acquire
and take assignment and delivery from Seller all of the assets owned by Seller
(wherever located), except for those assets specifically excluded pursuant to
Section 2.4 (all of the assets sold, transferred, assigned, conveyed and
delivered to Purchaser hereunder are referred to collectively herein as the
“Acquired Assets”). The Acquired Assets include, but are not limited to, all of
Seller’s right, title and interest in and to the following:
 
(a)           All equipment, computers, furniture, fixtures, samples, marketing
materials and all other items of tangible personal property, of every kind and
description, used in the operation of or relating to the Business or currently
located on the Premises;

 
4

--------------------------------------------------------------------------------

 

(b)           All inventories wherever located, including all raw materials,
work in process and finished goods inventories, and supplies and packaging used
in the operation of the Business;
 
(c)           Any and all accounts receivable, trade receivables, prepaid assets
such as insurance and other receivables;
 
(d)           All documents, records and files, whether in tangible or
electronic format;
 
(e)           All intangible property used in or relating to the Business, the
Acquired Assets or used on or related to the Premises, including without
limitation:  all trademarks, service marks, whether registered or existing at
common law, trade names, trade dress, logos, slogans, other indicia of origin
and general intangibles of like nature, together with all goodwill,
registrations and applications related to the foregoing; patents and industrial
design registrations or applications (including any continuations, divisionals,
continuations-in-part, renewals, reissues, reexaminations and applications for
any of the foregoing); copyrights, whether registered or existing at common law
(including any registrations and applications for any of the foregoing);
editorial content; Internet domain names (including any registrations,
reservations and applications for any of the foregoing), URLs and the
corresponding Internet sites, including without limitation mwav.com; software;
“mask works” (as defined under 17 USC Sec. 901) and any registrations and
applications for “mask works”; and trade secrets and proprietary information or
material of any type not otherwise listed in this Section 2.2(e), including
without limitation, inventions (whether or not patentable or reduced to
practice), technical data, customer lists, corporate and business names, trade
names, know-how, formulae, methods (whether or not patentable), designs,
processes, procedures, technology, software programs, databases, data
collections and all derivatives, improvements and refinements thereof, howsoever
recorded, or unrecorded; all Contracts relating to the foregoing intellectual
property used by or related to the Business, including those items set forth on
Schedule 2.2(e);
 
(f)           Goodwill, causes of action, rights in actions and other similar
claims;
 
(g)           All telephone and fax numbers used in Seller’s Business or at the
Premises;
 
(h)           Any cash customer deposit for a purchase order, where such cash
has not already been used to fulfill such purchase order as of the Closing Date,
as reasonably determined by Seller (“Customer Deposits”);
 
(i)            Cash and cash equivalents; and
 
(j)            All other assets of Seller (except for Excluded Assets and those
assets previously described in this Section 2.2), including prepaid expenses and
lease, utility and similar deposits of Seller and any and all deposits,
prepayments, guaranties, letters of credit and other security held by Seller.
 
2.3           Assignment of Contracts, Leases and Other Assets.  At the Closing,
Seller hereby agrees to assign and transfer to Purchaser all of Seller’s right,
title and interest in and to, and Purchaser hereby agrees to take assignment of,
the following (and all of the following shall be deemed included in the term
“Acquired Assets” as used herein).

 
5

--------------------------------------------------------------------------------


 
(a)           All trade payables and accrued expenses;
 
(b)           All customer orders;
 
(c)           The Premises Lease and all other Contracts (other than the
Excluded Contracts), including those items set forth on Schedule 2.3(c); and
 
(d)           To the extent assignable, all Permits necessary to operate the
Business and the Premises.
 
2.4           Excluded Assets.  The following assets of Seller shall be retained
by Seller and are not being contributed or assigned to Purchaser hereunder (all
of the following are referred to collectively as the “Excluded Assets”):
 
(a)           All corporate books and records, including stock ledgers and
corporate minute books;
 
(b)           All accounting and tax information and records, including all tax
returns; provided, that Purchaser shall be entitled to receive a copy of
Seller’s accounting and tax records upon written request and shall be entitled
to access during normal business hours to the originals of such records upon
written request; and
 
(c)           The Excluded Contracts;
 
2.5           Assumed Obligations.  At the Closing, Purchaser hereby agrees to
assume and to pay, perform, fulfill and discharge, all debts, claims,
obligations and liabilities of Seller, whether accrued or unaccrued, absolute or
contingent, other than the Excluded Obligations (the “Assumed
Obligations”).  The Assumed Obligations include all debts, claims, obligations
and liabilities of Seller, whether accrued or unaccrued, absolute or contingent,
relating to or arising out of (i) the violation of any environmental law or the
handling, use or storage of any hazardous substance, toxic substance or
pollutant, (ii) the violation of any employment law or any other employment
matter, including any claim for compensation or severance and (iii) any product
warranty made by Seller.
 
2.6           No Other Liabilities Assumed.  Anything in this Agreement to the
contrary notwithstanding, Purchaser shall not assume or otherwise be liable in
respect of, or be deemed to have assumed or otherwise be liable in respect of
the following obligations (the “Excluded Obligations”):
 
(a)           All costs, expenses, liabilities and obligations under any
Excluded Contract;
 
(b)           All costs, expenses, liabilities and obligations of Seller related
to Sidley & Austin and Latham & Watkins;

 
6

--------------------------------------------------------------------------------

 

(c)           All costs, expenses, liabilities and obligations of Seller related
to the Contemplated Transactions;
 
(d)           All liabilities and obligations relating to any violation or any
alleged violation of state or federal securities laws;
 
(e)           Any severance liabilities relating to the termination of
employment of Seller’s employees; and
 
(f)           Accrued payroll expenses for Seller’s employees (“Accrued
Payroll”); provided that Accrued Payroll shall not be an Excluded Liability to
the extent Seller’s liabilities exceed its assets, as determined in accordance
with generally accepted accounting principles, after the consummation of the
Contemplated Transactions.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser, as of the date of this Agreement
and as of the Closing Date (as if such representations and warranties were
remade on the Closing Date), as follows:
 
3.1           Due Incorporation.  Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of Delaware, with all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as it is now being owned, leased, operated and
conducted.
 
3.2           Due Authorization.  Seller has the full power and authority to
enter into this Agreement and to consummate the Contemplated
Transactions.  Seller has duly and validly executed and delivered this Agreement
subject to Seller Stockholder Approval.  This Agreement constitutes a legal,
valid and binding obligation of Seller, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect that affect the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies.
 
3.3           Consents and Approvals; No Conflicts, etc.
 
(a)           Except for the consents set forth on Schedule 3.3, no consent,
authorization or approval of, filing or registration with, or cooperation from,
any Governmental Authority or any other Person not a party to this Agreement is
necessary in connection with the execution, delivery and performance by Seller
of this Agreement or the consummation of the Contemplated Transactions.
 
(b)           Except as set forth on Schedule 3.3, the execution, delivery and
performance by Seller of this Agreement do not and will not (i) violate any Law
applicable to Seller or any of its properties or assets; (ii) violate or
conflict with, result in a breach or termination of, constitute a default or
give any third party any additional right (including a termination right) under,
permit cancellation of, result in the creation of any Lien upon any of the
assets or properties of Seller under, or result in or constitute a circumstance
which, with or without notice or lapse of time or both, would constitute any of
the foregoing under, any Contract to which Seller is a party or by which any of
its assets or properties are bound; (iii) permit the acceleration of the
maturity of any indebtedness of Seller or indebtedness secured by any of the
assets or properties of Seller; or (iv) violate or conflict with any provision
of the Charter or Bylaws of Seller.

 
7

--------------------------------------------------------------------------------

 

3.4           Brokers.  Except for B. Riley & Co., Seller has not used a broker
or finder in connection with the Contemplated Transactions and neither Purchaser
nor any affiliate of Purchaser has or will have any liability or otherwise
suffer or incur any damage as a result of or in connection with any brokerage or
finder’s fee or other commission of any Person retained by Seller in connection
with any of the Contemplated Transactions.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser, Turek and Duke, jointly and severally, represent and warrant to
Seller, as of the date of this Agreement and as of the Closing Date (as if such
representations and warranties were remade on the Closing Date), as follows:
 
4.1           Due Incorporation.  Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of Illinois,
with all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being owned, leased,
operated and conducted.
 
4.2           Due Authorization.  Purchaser has full power and authority to
enter into this Agreement and to consummate the Contemplated Transactions.  The
execution, delivery and performance by Purchaser of this Agreement have been
duly and validly approved by the members of Purchaser and no other actions or
proceedings on the part of Purchaser are necessary to authorize this Agreement
and the Contemplated Transactions.  Purchaser, Turek and Duke have duly and
validly executed and delivered this Agreement.  This Agreement constitutes
legal, valid and binding obligations of Purchaser, Turek and Duke, and upon the
execution and delivery of the Related Agreements by Purchaser, the Related
Agreements will constitute, legal, valid and binding obligations of Purchaser,
in each case, enforceable in accordance with their respective terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect which affect the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies.
 
4.3           Consents and Approvals; No Conflicts, etc.
 
(a)           No consent, authorization or approval of, filing or registration
with, or cooperation from, any Governmental Authority or any other Person not a
party to this Agreement is necessary in connection with the execution, delivery
and performance by Purchaser, Turek or Duke of this Agreement and the
consummation of the Contemplated Transactions.
 
(b)           The execution, delivery and performance by Purchaser, Turek or
Duke of this Agreement do not and will not (i) violate any Law applicable to
Purchaser or any of its properties or assets; (ii) violate or conflict with,
result in a breach or termination of, constitute a default or give any third
party any additional right (including a termination right) under, permit
cancellation of, result in the creation of any Lien upon any of the assets or
properties of Purchaser, Turek or Duke under, or result in or constitute a
circumstance which, with or without notice or lapse of time or both, would
constitute any of the foregoing under, any Contract to which Purchaser, Turek or
Duke is a party or by which Purchaser, Turek or Duke or any of their respective
assets or properties are bound; or (iii) violate or conflict with any provision
of Purchaser’s Articles of Organization or Limited Liability Company Agreement.
 
 
8

--------------------------------------------------------------------------------

 

4.4           Brokers.  Neither Purchaser, Turek nor Duke have used a broker or
finder in connection with the Contemplated Transactions and neither Seller nor
any affiliate of any Seller has or will have any liability or otherwise suffer
or incur any Damage as a result of or in connection with any brokerage or
finder’s fee or other commission of any Person retained by Purchaser, Turek or
Duke in connection with any of the Contemplated Transactions.
 
4.5           MWAV Ticker Symbol.  Purchaser acknowledges that, while Seller’s
name will be changed upon the Closing Date, Seller’s common stock will continue
to trade on an electronic quotation system under the ticker symbol “MWAV” or a
similar symbol until such symbol can be changed in accordance with applicable
administrative procedures.  Seller will use its commercially reasonable efforts
to change its ticker symbol to a different ticker symbol as promptly as
possible.
 
4.6           Limitation of Liability.  Purchaser, Turek and Duke each
acknowledges that, except as expressly set forth in this Agreement, neither
Seller nor any of its representatives or affiliates makes or has made any
representations or warranties, express or implied, in connection with the
Contemplated Transactions.  Without limiting the generality of the foregoing,
except as expressly set forth in this Agreement, (i) the Acquired Assets shall
be transferred to Purchaser pursuant to this Agreement in their present
condition, “AS IS”, with all faults, and without any warranty, express or
implied; and (ii) no patent or latent physical or other condition or defect in
any of the Acquired Assets or the Business, whether or not now known or
discovered, or the existence or occurrence of any obligation or liability,
whether absolute, contingent, accrued or unaccrued, shall affect the rights of
either party hereunder.
 
ARTICLE V

 
COVENANTS
 
5.1           Implementing Agreement.  Subject to the terms and conditions
hereof, Seller, Turek, Duke and Purchaser shall take all action required of it
to fulfill their respective obligations under the terms of this Agreement and
shall otherwise use their commercially reasonable efforts to facilitate the
consummation of the Contemplated Transactions.  Except as otherwise expressly
permitted hereby, Seller, Turek, Duke and Purchaser agree that they will not
take any action that would have the effect of preventing or impairing the
performance of their obligations under this Agreement.
 
5.2           Consents and Approvals.  Seller, Turek, Duke and Purchaser shall
each use its commercially reasonable efforts to obtain all consents, approvals,
certificates and other documents required in connection with the performance by
them of this Agreement and the consummation of the Contemplated Transactions;
provided that no contact will be made by Seller, Turek or Duke (or any
representative of Seller, Turek or Duke) with any third party to obtain any such
consent or approval except in accordance with a plan previously agreed to by
Purchaser.  Seller shall make all filings, applications, statements and reports
to all Governmental Authorities and other Persons that are required to be made
prior to the Closing Date by or on behalf of Seller or any of its affiliates
pursuant to any applicable Law or Contract in connection with this Agreement and
the Contemplated Transactions, including expedited submission of all materials
required by any Governmental Authority in connection with such filings.  Seller
shall use its commercially reasonable efforts to obtain all required consents
and approvals (if any) to assign and transfer Seller’s licenses and permits
(“Permits”) to Purchaser at Closing if such transfer is required by applicable
law, and, to the extent that one or more of the Permits are not transferable, to
obtain replacements therefor.  If certain Permits are not transferable or
replacements therefor are not obtainable on or before the Closing, but such
Permits are transferable or replacements therefor are obtainable after the
Closing, Seller shall continue to use such efforts in cooperation with Purchaser
after the Closing as may be required to obtain all required consents and
approvals to transfer, or obtain replacements for, such Permits after Closing.

 
9

--------------------------------------------------------------------------------

 

5.3           Solicitation; Change in Recommendation.
 
(a)           During the period beginning on the date of this Agreement and
continuing until the date the Proxy Statement is mailed to Seller’s stockholders
(the “No-Shop Period Start Date”), Seller and its subsidiaries and their
respective officers, directors, employees, agents, advisors and other
representatives (such Persons, together with the subsidiaries of Seller,
collectively, the “Seller Representatives”) shall have the right to:
(i) initiate, solicit, facilitate and encourage Takeover Proposals, including by
way of providing access to non-public information to any other Person or group
of Persons and (ii) enter into and maintain or continue discussions or
negotiations with respect to Takeover Proposals or otherwise cooperate with or
assist or participate in, or facilitate any inquiries, proposals, discussions or
negotiations regarding a Takeover Proposal.
 
(b)           Except as permitted by this Section 5.3 Seller and its
subsidiaries and their respective directors and officers shall, and Seller shall
use its commercially reasonable efforts to cause the other Seller
Representatives, to (i) on the No-Shop Period Start Date, immediately cease any
discussions or negotiations with any Persons that may be ongoing with respect to
a Takeover Proposal; and (ii) from the No-Shop Period Start Date until the
Closing Date or, if earlier, the termination of this Agreement in accordance
with Article IX, not (A) solicit, initiate or knowingly facilitate or encourage
(including by way of furnishing non-public information other than in the
ordinary course of business) any inquiries regarding, or the making of any
proposal or offer that constitutes, or could reasonably be expected to result
in, a Takeover Proposal or (B) engage in, continue or otherwise participate in
any discussions or negotiations regarding a Takeover Proposal.
 
(c)           Notwithstanding anything to the contrary contained in
Section 5.3(b), if, at any time on or after the No-Shop Period Start Date and
prior to obtaining the Seller Stockholder Approval, Seller or any of the Seller
Representatives receives a written Takeover Proposal by any Person or group of
Persons, which Takeover Proposal was made on or after the No-Shop Period Start
Date, (i) Seller and the Seller Representatives may contact such Person or group
of Persons to clarify the terms and conditions thereof and (ii) if the Board or
any committee thereof determines in good faith (A) after consultation with its
investment bankers, that such Takeover Proposal constitutes or could reasonably
be expected to lead to a Superior Proposal and (B) after consultation with
outside legal counsel, that failure to take such action could be inconsistent
with its fiduciary duties under applicable law, Seller and the Seller
Representatives may (x) furnish information (including non-public information)
with respect to Seller and its subsidiaries to the Person or group of Persons
who has made such Takeover Proposal and (y) engage in or otherwise participate
in discussions and negotiations regarding such Takeover Proposal.  From and
after the No-Shop Period Start Date, Seller shall promptly advise Purchaser of
the receipt by Seller of any Takeover Proposal made on or after the No-Shop
Period Start Date or any request for non-public information made by any Person
or group of Persons that has informed Seller it is considering making a Takeover
Proposal or any request for discussions or negotiations with Seller or the
Seller Representatives relating to a Takeover Proposal, and Seller shall provide
to Purchaser, at Seller’s option, either (i) a copy of any such Takeover
Proposal made in writing provided to Seller or any of its subsidiaries (which,
at the option of Seller, may be redacted to remove the identity of the Person or
group of Persons making the Takeover Proposal) or (ii) a written summary of the
material terms of such Takeover Proposal (it being understood that such material
terms do not have to include the identity of the Person or group of Persons
making the Takeover Proposal). Following the No-Shop Period Start Date, Seller
shall keep Purchaser informed on a prompt basis of any material change to the
terms and conditions of any Takeover Proposal.

 
10

--------------------------------------------------------------------------------

 

(d)           Except as set forth in this Section 5.3, neither the Board nor any
committee thereof shall (i) withdraw or modify, or propose publicly to withdraw
or modify in a manner adverse to Purchaser, the Seller Recommendation;
(ii) approve or recommend, or propose publicly to approve or recommend, any
Takeover Proposal (any of the actions referred to in the foregoing clauses
(i) and (ii), whether taken by the Board or a committee thereof, an “Adverse
Recommendation Change”); or (iii) cause or allow Seller or any of its
subsidiaries to enter into any letter of intent, acquisition agreement or any
similar agreement or understanding (other than a confidentiality agreement) to
implement a Takeover Proposal.
 
(e)           (i) Notwithstanding anything to the contrary in this Agreement, at
any time prior to obtaining the Seller Stockholder Approval, if Seller has
received a Takeover Proposal that has not been withdrawn or abandoned and that
the Board or any committee thereof concludes in good faith constitutes a
Superior Proposal after giving effect to all of the adjustments which may be
offered by Purchaser pursuant to clause (2) below, if applicable, the Board or
any committee thereof may (x) make an Adverse Recommendation Change and/or
(y) terminate this Agreement to enter into a definitive agreement with respect
to such Superior Proposal if the Board or any committee thereof determines in
good faith, after consultation with outside counsel, that failure to do so would
be inconsistent with its fiduciary duties under applicable law; provided,
however, if the Adverse Recommendation Change pursuant to the foregoing
clause (x) and/or termination of this Agreement pursuant to the foregoing
clause (y) is to be effected, in either case, as the result of receipt by Seller
of a Superior Proposal, then the Board or a committee thereof may not effect an
Adverse Recommendation Change pursuant to the foregoing clause (x) and/or
terminate this Agreement pursuant to the foregoing clause (y) unless:

 
11

--------------------------------------------------------------------------------

 
 
(1)           Seller shall have provided prior written notice to Purchaser, at
least five calendar days in advance (the “Notice Period”), of its intention to
effect an Adverse Recommendation Change in response to such Superior Proposal
and/or to terminate this Agreement to enter into a definitive agreement with
respect to such Superior Proposal, which notice shall specify the material terms
and conditions of any such Superior Proposal (it being understood that such
material terms and conditions do not have to include the identity of the Person
or group of Persons making the Superior Proposal), and contemporaneously with
providing such notice shall have provided a copy of the relevant proposed
transaction agreements with the party making such Superior Proposal and other
material documents (provided that such copies of such agreements and other
material documents, may exclude the identity of the Person or group of Persons
making the Superior Proposal); and
 
(2)           prior to effecting such Adverse Recommendation Change in response
to a Superior Proposal and/or terminating this Agreement to enter into a
definitive agreement with respect to such Superior Proposal, Seller shall, and
shall cause its legal and financial advisors to, during the Notice Period,
negotiate with Purchaser in good faith (to the extent Purchaser desires to
negotiate) to make such adjustments to the terms and conditions of this
Agreement that are proposed by Purchaser so that such Takeover Proposal ceases
to constitute a Superior Proposal.
 
In the event that during the Notice Period any revisions are made to the
Superior Proposal to which the proviso in this Section 5.3(e)(i) applies and the
Board or any committee thereof in its good faith judgment determines such
revisions are material (it being agreed that any change in the purchase price in
such Superior Proposal shall be deemed a material revision), Seller shall be
required to deliver a new written notice to Purchaser and to comply with the
requirements of this Section 5.3(e)(i) with respect to such new written notice,
except that the Notice Period shall be reduced to two calendar days.
 
(ii)           In addition to the rights of the Board and any committee thereof
under clause (i) of this Section 5.3(e) and notwithstanding anything to the
contrary in this Agreement, at any time prior to obtaining the Seller
Stockholder Approval, the Board or any committee thereof may, other than in
response to any Takeover Proposal, (x) make an Adverse Recommendation Change
and/or (y) terminate this Agreement if the Board or any committee thereof
determines in good faith, after consultation with outside counsel, that the
failure to do so would be inconsistent with its fiduciary duties under
applicable law; provided that prior to taking either of the actions set forth in
the foregoing clause (x) or clause (y), Seller shall take the actions set forth
in clauses (1) and (2) of Section 5.3(e)(i) above as if a Superior Proposal that
is not an Excluded Superior Proposal had been received by Seller. No Adverse
Recommendation Change shall change the approval of the Board for purposes of
causing any state takeover statute or other state law to be inapplicable to the
Contemplated Transactions.
 

 
12

--------------------------------------------------------------------------------

 

(f)            Nothing contained in this Agreement shall prohibit Seller or the
Board or any committee thereof from complying with Rules 14a-9, 14d-9 or 14e-2
promulgated under the Exchange Act of 1934, as amended, or from making any
disclosure to the Seller’s stockholders if, in the good faith judgment of the
Board or any committee thereof, after consultation with outside counsel, the
failure to do so would be inconsistent with its fiduciary duties under
applicable law or is otherwise required under applicable law.
 
5.4           Seller Stockholder Approval. Subject to the terms and conditions
of this Agreement, Seller shall, as soon as practicable after the Proxy
Statement is cleared by the SEC for mailing to Seller’s stockholders, duly call,
give notice of, convene and hold a meeting of its stockholders (including any
adjournment or postponement thereof, the “Seller Stockholder Meeting”) for the
purpose of obtaining the adoption of this Agreement by the requisite vote of
Seller’s stockholders (the “Seller Stockholder Approval”). Seller shall, through
the Board or any committee thereof, but subject to the right of the Board or any
committee thereof to make an Adverse Recommendation Change pursuant to
Section 5.3(e)(i) or Section 5.3(e)(ii), recommend to its stockholders that the
Seller Stockholder Approval be given (the “Seller Recommendation”) and shall
include the Seller Recommendation in the Proxy Statement, and, unless there has
been an Adverse Recommendation Change, Seller shall take all reasonable lawful
action to solicit the Seller Stockholder Approval.
 
5.5           Employees.  As of the Closing Date, (i)  Seller shall terminate
the employment or engagement of all of Seller’s Employees and (ii) Purchaser
shall offer an employment or consulting arrangement, on an at-will basis, to all
of such Employees.  Purchaser shall require each Employee who is hired by
Purchaser, including Turek and Duke, to execute and deliver to Seller at the
Closing a release and waiver of all claims against Seller and its directors,
officers, employees, representatives and affiliates in a form reasonably
acceptable to Seller; provided that, in the case or Turek and Duke, such release
and waiver shall not be applicable to this Agreement and in the case of all
Employees, such release shall not be applicable to any stock option agreement
relating to Seller stock options.
 
5.6           Indemnification.
 
(a)           Purchaser shall indemnify and hold harmless Seller, its affiliates
and their respective officers, directors and other representatives
(collectively, the “Seller Indemnified Persons”) for, and will pay to the Seller
Indemnified Persons the amount of, any cost, loss, liability, claim, obligation,
lawsuit, demand, damage, expense or diminution of value, whether or not
involving a third-party claim, including without limitation, interest,
penalties, damages to the environment, reasonable attorney's fees and all
amounts paid in investigation, defense or settlement of any of the foregoing,
arising, directly or indirectly, from or in connection with any Assumed
Obligation, including all liabilities to Employees required to hired by
Purchaser pursuant to Section 5.5 arising on or after the Closing Date.
 
(b)           Seller shall indemnify and hold harmless Purchaser, its affiliates
and their respective officers, directors and other representatives
(collectively, the “Purchaser Indemnified Persons”) for, and will pay to the
Purchaser Indemnified Persons the amount of, any cost, loss, liability, claim,
obligation, lawsuit, demand, damage, expense or diminution of value, whether or
not involving a third-party claim, including without limitation, interest,
penalties, damages to the environment, reasonable attorney's fees and all
amounts paid in investigation, defense or settlement of any of the foregoing,
arising, directly or indirectly, from or in connection with any Excluded
Obligation.

 
13

--------------------------------------------------------------------------------

 

(c)           Promptly after receipt by an indemnified party under Section
5.6(a) or Section 5.6(b) of notice of the commencement of any proceeding against
it, such indemnified party shall, if a claim is to be made against an
indemnifying party under such section, give notice to the indemnifying party of
the commencement of such claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
indemnified party, except to the extent (and only the extent) that the
indemnifying party demonstrates that the defense of such action is prejudiced by
the indemnifying party's failure to give such notice.
 
(d)           If any proceeding referred to in Section 5.6(c) is brought against
an indemnified party and it gives notice to the indemnifying party of the
commencement of such proceeding, the indemnifying party will be entitled to
participate in such proceeding and, unless the claim involves taxes, to the
extent that it wishes (unless the indemnifying party is also a party to such
proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate), to assume the defense of such proceeding
with counsel reasonably satisfactory to the indemnified party and, after notice
from the indemnifying party to the indemnified party of its election to assume
the defense of such proceeding, the indemnifying party will not, as long as it
diligently conducts such defense, be liable to the indemnified party under this
Section 5.6 for any fees of other counsel or any other expenses with respect to
the defense of such proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such proceeding, other than
reasonable costs of investigation.  If the indemnifying party assumes the
defense of an proceeding, (i) it will be conclusively established for purposes
of this Agreement that the claims made in that proceeding are within the scope
of and subject to indemnification under this Section 5.6 and (ii) no compromise
or settlement of such claims may be effected by the indemnifying party without
the indemnified party's consent (which consent may not be unreasonably withheld,
delayed or conditioned) unless (A) there is no finding or admission of any
violation of Law or any violation of the rights of any Person and no effect on
any other claims that may be made against the indemnified party, and (B) the
sole relief provided is monetary damages that are paid in full by the
indemnifying party.  If notice is given to an indemnifying party of the
commencement of any proceeding and the indemnifying party does not, within 15
days after the indemnified party's notice is given, give notice to the
indemnified party of its election to assume the defense of such proceeding, the
indemnifying party will be bound by any determination made in such proceeding or
any compromise or settlement effected in good faith by the indemnified party.
 
(e)           Notwithstanding the foregoing, if any party entitled to
indemnification hereunder determines in good faith that there is a reasonable
probability that an proceeding may adversely affect it or its affiliates other
than as a result of monetary damages for which it would be entitled to
indemnification under this Agreement, the indemnified party may, by notice to
the indemnifying party, assume the exclusive right to defend, compromise, or
settle such proceeding, but the indemnifying party will not be bound by any
determination of an proceeding so defended or any compromise or settlement
effected without its consent (which may not be unreasonably withheld, delayed or
conditioned).

 
14

--------------------------------------------------------------------------------

 

5.7           Insurance.  Seller shall purchase a six-year extended reporting
period endorsement (“reporting tail coverage”) under Seller’s existing
directors’ and officers’ liability insurance coverage, provided that such
reporting tail coverage shall extend the director and officer liability coverage
in force as of the date hereof from the Closing Date on terms that in all
material respects are no less advantageous to the intended beneficiaries thereof
than the existing directors’ and officers’ liability insurance.
 
5.8           Seller Proxy Statement.  Purchaser, Turek and Duke shall
reasonably cooperate with Seller in the preparation of the Proxy Statement and
shall furnish all information concerning itself and its affiliates, officers,
members or managers that is required to be included in the Proxy Statement or,
to the extent applicable, any other documents to be filed with the SEC in
connection with the Contemplated Transactions, or that is customarily included
in proxy statements prepared in connection with transactions of the type
contemplated by this Agreement.  None of the information supplied by Purchaser,
Turek or Duke for inclusion or incorporation by reference in the Proxy Statement
or any other documents to be filed with the SEC in connection with the
Contemplated Transactions will, in the case of the Proxy Statement, at the date
it is first mailed to Seller’s stockholders or at the time of the Seller
Stockholder Meeting or at the time of any amendment or supplement thereto, in
the case of any other documents to be filed with the SEC in connection with the
Contemplated Transactions, at the date it is first mailed to Seller’s
stockholders or, at the date it is first filed with the SEC, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.  If at any time
prior to the Seller Stockholder Meeting, any information relating to Purchaser,
Turek or Duke or any of their respective affiliates, officers, members or
managers, is discovered by Purchaser, which is required to be set forth in an
amendment or supplement to the Proxy Statement or any other documents to be
filed with the SEC in connection with the Contemplated Transactions, so that the
Proxy Statement or any other document to be filed with the SEC in connection
with the Contemplated Transactions shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.  If Purchaser, Turek or
Duke discovers any such information it shall (i) promptly (and in any event
within two business days) notify Seller and (ii) cooperate reasonably with
Seller in the preparation and filing with the SEC of an appropriate amendment or
supplement describing such information.
 
5.9           No Other Sale of Acquired Assets.  Except as contemplated by
Section 2.2 and Section 5.3 or except for sales of assets in the Ordinary Course
of Business, prior to the Closing Date, Seller shall not sell, lease, mortgage,
pledge or otherwise dispose of all or any substantial portion of the Acquired
Assets to any third party, nor may Seller agree to do so.
 
5.10           Conduct of Business.  Until the Closing Date, and unless
Purchaser otherwise consents in writing, Seller shall operate the Business
substantially as previously operated and only in the Ordinary Course of
Business, including using its best efforts to preserve intact its organization
and goodwill.  All disbursements in excess of $5,000 (whether singly or in a
series of similar transactions) shall require the signatures of at least one (1)
of Turek or Duke.

 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
CLOSING
 
6.1           Closing.  The Closing of the Contemplated Transactions (the
“Closing”) shall take place at the offices of Shefsky & Froelich Ltd., 111 East
Wacker Drive, Suite 2800, Chicago, Illinois 60601, on the date of the
satisfaction or waiver of the conditions precedent set forth in Articles VII and
VIII.  The date on which the Closing actually occurs is referred to herein as
the “Closing Date”.
 
6.2           Deliveries by Seller.  At the Closing, in addition to any other
documents or agreements required under this Agreement, Seller shall deliver to
Purchaser the following:
 
(a)           The Related Agreements;
 
(b)           A certificate dated the Closing Date of Seller certifying as to
the compliance by Seller with Sections 7.1 and 7.2;
 
(c)           A certificate of Seller’s secretary certifying resolutions of the
board of directors of Seller approving this Agreement and the Contemplated
Transactions (together with an incumbency and signature certificate regarding
the officer(s) signing on behalf of Seller);
 
(d)           Seller will as soon as is reasonably practicable following the
Closing change its name to a name not confusingly similar to the name M-Wave and
deliver a certificate of amendment to its Certificate of Incorporation to be
filed immediately upon the name change.
 
6.3           Deliveries by Purchaser.  At the Closing, in addition to any other
documents or agreements required under this Agreement, Purchaser shall deliver
to Seller the following:
 
(a)           Turek and Duke will each resign their current positions with
Seller;
 
(b)           A certificate, dated the Closing Date, of an executive officer of
Purchaser, certifying as to compliance by Purchaser with Sections 8.1 and 8.2;
 
(c)           A certificate of Purchaser’s secretary or equivalent officer
certifying resolutions of the board of managers of Purchaser approving this
Agreement and the Contemplated Transactions (together with an incumbency and
signature certificate regarding the officer(s) signing on behalf of Purchaser);
and
 
(d)           Termination and return to Seller of the Note and Security
Agreement mentioned in Section 2.1(a) above.

 
16

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
CONDITIONS PRECEDENT
TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser under Article II are subject to the satisfaction or
waiver by Purchaser of the following conditions precedent on or before the
Closing Date:
 
7.1           Warranties True as of Both Present Date and Closing Date.  The
representations and warranties of Seller contained herein shall have been true,
accurate and correct in all material respects on and as of the date of this
Agreement, and shall also be true, accurate and correct in all material respects
on and as of the Closing Date with the same force and effect as though made by
Seller on and as of the Closing Date.
 
7.2           Compliance with Agreements and Covenants.  Seller shall have
performed and complied in all material respects with all of its covenants,
obligations and agreements contained in this Agreement to be performed and
complied with by it on or prior to the Closing Date.
 
7.3           Consents and Approvals.  Purchaser shall have received written
evidence reasonably satisfactory to it that all of the consents, approvals and
filings set forth on Schedule 3.3 (“Required Consents”) have been made or
obtained.
 
7.4           Documents.  Purchaser shall have received all of the agreements,
documents and items specified in Section 6.2.
 
7.5           Actions or Proceedings.  No action or proceeding by any
Governmental Authority or other Person shall have been instituted or threatened
that would reasonably be expected to enjoin, restrain or prohibit, or would
reasonably be expected to result in substantial damages in respect of, the
performance of any provision of this Agreement or the consummation of the
Contemplated Transactions.
 
7.6           No Material Adverse Change.  No Material Adverse Change in the
Business shall have occurred from the date hereof through the Closing and the
Business shall have been operated in the Ordinary Course of Business with no
contracts or agreements being entered into which extend beyond the Closing Date
except for customer orders and orders to vendors for merchandise in the Ordinary
Course of Business.
 
7.7           Loan Commitment.  Purchaser shall have obtained a binding lending
arrangement with a lender satisfactory to it to fund its obligations to purchase
the Acquired Assets, including sufficient working capital to operate the
Business subsequent to the Closing Date.
 
ARTICLE VIII

 
CONDITIONS PRECEDENT
TO OBLIGATIONS OF SELLER
 
The obligations of Seller under Article II are subject to the satisfaction or
waiver by Seller of the following conditions precedent on or before the Closing
Date:

 
17

--------------------------------------------------------------------------------

 

8.1           Warranties True as of Both Present Date and Closing Date.  The
representations and warranties of Purchaser contained herein shall have been
true, accurate and correct in all material respects on and as of the date of
this Agreement, and shall also be true, accurate and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made by Purchaser on and as of the Closing Date.
 
8.2           Compliance with Agreements and Covenants.  Purchaser shall have
performed and complied in all material respects with all of its covenants,
obligations and agreements contained in this Agreement to be performed and
complied with by it on or prior to the Closing Date.
 
8.3           Consents and Approvals.  Seller shall have received written
evidence reasonably satisfactory to it that all of the Required Consents have
been made or obtained.
 
8.4           Documents.  Seller shall have received all of the agreements,
documents and items specified in Section 6.3.
 
8.5           Actions or Proceedings.  No action or proceeding by any
Governmental Authority or other Person shall have been instituted or threatened
that would reasonably be expected to enjoin, restrain or prohibit, or would
reasonably be expected to result in substantial damages in respect of, the
performance of any provision of this Agreement or the consummation of the
Contemplated Transactions.
 
8.6           Seller Stockholder Approval. The Seller Stockholder Approval shall
have been obtained.
 
ARTICLE IX

 
TERMINATION
 
9.1           Termination. This Agreement may be terminated at any time prior to
the Closing, whether before or after the Seller Stockholder Approval is
obtained, as follows:
 
(a)           by mutual written consent of Seller and Purchaser;
 
(b)           by either Seller or Purchaser:
 
(i)           if the Closing shall not have occurred on or before December 31,
2008 (such date, as it may be extended pursuant to the provisions hereof, the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 9.1(b)(i) shall not be available to any party
whose failure to fulfill any obligation or other breach under this Agreement has
been the cause of, or resulted in, the failure of the Closing to occur on or
before the Termination Date;
 
(ii)           if any Governmental Authority of competent jurisdiction shall
have issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Contemplated Transactions
and such order, decree or ruling or other action shall have become final and
nonappealable; provided, however, that the right to terminate this Agreement
pursuant to this Section 9.1(b)(ii) shall not be available to any party who has
not used its commercially reasonable efforts to cause such order to be lifted or
otherwise taken such action as is required to comply with Section 5.2; or

 
18

--------------------------------------------------------------------------------

 

(iii)           if the Seller Stockholder Approval shall not have been obtained
at the Seller Stockholder Meeting or any adjournment or postponement thereof at
which a vote on the adoption of this Agreement was taken or the Seller
Stockholder Meeting shall not have been held because of action taken by Seller
pursuant to the proviso in the first sentence of Section 5.4;
 
(c)           by Seller if Purchaser shall have breached any representation,
warranty, covenant, obligation or other agreement contained in this Agreement or
any such representation or warranty shall have become untrue after the date of
this Agreement that (i) would give rise to the failure of a condition set forth
in Section 8.1, or 8.2 to be satisfied and (ii) cannot be or has not been cured
prior to the earlier to occur of (A) 30 days after the giving of written notice
to Purchaser by Seller of such breach or (B) the Termination Date;
 
(d)           by Seller (i) pursuant to Section 5.3(e)(i) or (ii) pursuant to
Section 5.3(e)(ii); provided that prior to or concurrently with such
termination, Seller pays as directed by Purchaser in immediately available funds
the Termination Fee;
 
(e)           by Purchaser if Seller shall have breached any representation,
warranty, covenant, obligation or other agreement contained in this Agreement or
any such representation or warranty shall have become untrue after the date of
this Agreement that (i) would give rise to the failure of a condition set forth
in Section 7.1, or 7.2 to be satisfied and (ii) cannot be or has not been cured
prior to the earlier to occur of (A) 30 days after the giving of written notice
to Seller by Purchaser of such breach or (B) the Termination Date; or
 
(f)            By Purchaser if the employment of Turek and Duke by Seller is
terminated prior to the Closing Date without cause.  For purposes of this clause
(6), “cause” shall mean any cause for termination of employment, as determined
by the Board of Directors of Seller in good faith.
 
9.2           Effect of Termination. In the event of a termination of this
Agreement by either Seller or Purchaser as provided in Section 9.1, this
Agreement shall forthwith become void and there shall be no liability or
obligation on the part of Seller or Purchaser or their respective officers,
directors, stockholders or affiliates, except for the payment of the Termination
Fee as provided in Section 9.1(d); provided, however, that nothing herein shall
relieve any party for liability for any willful or knowing breach of this
Agreement.
 
ARTICLE X

 
MISCELLANEOUS
 
10.1          Expenses.  Each party hereto shall bear its own expenses with
respect to the Contemplated Transactions.
 
10.2          Amendment.  This Agreement may be amended, modified or
supplemented but only in writing signed by Purchaser and Seller.

 
19

--------------------------------------------------------------------------------

 

10.3          Notices.  Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given (a) when received if given in person or by courier or a courier
service, (b) on the date of transmission if sent by telex, facsimile or other
wire transmission, (c) on the next business day if sent by
reputable  overnight  courier on a next day basis or (d) three business days
after being deposited in the mail, certified or registered, postage prepaid:
 
If to Seller, addressed as follows:
 
M-Wave, Inc.
1300 Norwood Avenue
Itasca, IL  60143
Attn:  Jeff Figlewicz
Telephone No.: (630) 562-5550
Facsimile No.:  (630) 562-2431


With a copy to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, NY  10017
Attn:  James J. Mangan
Telephone No.:  212-370-1300
Facsimile No.:  212-370-7889


If to Purchaser, addressed as follows:
 
M-Wave International, LLC
1300 Norwood Avenue
Itasca, IL  60143
Attn:  Joe Turek
Telephone No.: (630) 562-5550
Facsimile No.:  (630) 562-2431


With a copy to:


Shefsky & Froelich Ltd.
111 East Wacker Drive
Suite 2800
Chicago, IL  60601
Attn:  Jeffry A. Melnick
Telephone No.:  (312) 836-4010
Facsimile No.:  (312) 275-7591


or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 
20

--------------------------------------------------------------------------------

 

10.4          Waivers.  The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver by a party of any condition or
of any breach of any term, covenant, representation or warranty contained in
this Agreement shall be effective unless in writing, and no waiver in any one or
more instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.
 
10.5          Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that no assignment of any rights or obligations shall be made by Seller
without the written consent of Purchaser or by Purchaser without the written
consent of Seller.
 
10.6          No Third Party Beneficiaries.  This Agreement is solely for the
benefit of the parties hereto and, to the extent provided herein, their
respective affiliates, directors, officers, employees, agents and
representatives, and no provision of this Agreement shall be deemed to confer
upon third parties any remedy, claim, liability, reimbursement, cause of action
or other right.
 
10.7          Further Assurances.  Upon the reasonable request of Purchaser,
Seller will on and after the Closing Date execute and deliver to Purchaser such
other documents, releases, assignments and other instruments as may be required
to effectuate completely the transfer and assignment to Purchaser of, and to
vest fully in Purchaser title to, the Acquired Assets, and to otherwise carry
out the purposes of this Agreement.
 
10.8          Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.
 
10.9          Entire Understanding.  This Agreement sets forth the entire
agreement and understanding of the parties hereto in respect to the Contemplated
Transactions and supersede any and all prior agreements, arrangements and
understandings among the parties relating to the subject matter hereof.
 
10.10        Applicable Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Illinois
without giving effect to the principles of conflicts of law thereof.
 
10.11        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
10.12        Facsimile Signatures.  Any signature page delivered pursuant to
this Agreement  or any other document delivered pursuant hereto via facsimile
shall be binding to the same extent as an original signature.  Any party who
delivers such a signature page agrees to later deliver an original counterpart
to any party that requests it.

 
21

--------------------------------------------------------------------------------

 

10.13        Exclusion of Certain Damages.  Each of the parties hereto agrees
that none of the parties hereto shall be liable to the other for any incidental,
consequential or special damages arising out of the breach of this Agreement by
such party.  In the event of litigation pursuant to this Agreement (including
pursuant to the advance described in Section 2.1(a) above), however, the party
prevailing in any such action shall be entitled to reasonable attorneys’ fees
and enforcement costs.
 
10.14        Certain Agreements of Turek and Duke.  For the avoidance of doubt,
Turek and Duke are executing this Agreement only for purposes of being bound by
Sections 2.1, 5.1, 5.2, 5.8, 5.10, Article IV, Article IX and Article X, as
applicable.  Further, Turek and Duke acknowledge and agree to the provisions of
Section 5.3, Section 6.1 and Article VIII.  Turek and Duke agree that the
defined terms used in any such Section or Article shall have the meaning
ascribed to them in Article I.  Turek and Duke's acknowledgement and agreement
of Section 5.3, Section 6.1 and Article VIII shall not be deemed to create any
additional liability to either Turek or Duke.
 
[Signature Page Follows]

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 
 

    M-WAVE, INC.               By:         Name:       Title:                  
    M-WAVE INTERNATIONAL, LLC               By:         Name:       Title:      
                        JOSEPH TUREK                               ROBERT DUKE  

 
 
i

--------------------------------------------------------------------------------

 

Schedule 1.1
 
Excluded Contracts


 
1.        Exercise Agreement dated as of January 26, 2007, by and among M-Wave,
Inc., MAG Capital, LLC, Mercator Momentum Fund, LP, Mercator Momentum Fund III,
LP and Monarch Pointe Fund, Ltd.
 
2.        Legal services agreement dated June 9, 2005, between M-Wave, Inc. and
Ellenoff, Grossman, & Schole LLP.
 
3.        All agreements, documents and instruments related to the offering or
sale of Seller’s Series A Preferred Stock, including, but not limited to, any
dividend obligations arising therefrom.
 
4.        All agreements, documents and instruments related to the offering or
sale of Seller’s Series B Preferred Stock, including, but not limited to, any
dividend obligations arising therefrom.
 
5.        All Stock Option Agreements.
 
6.        All Warrants to purchase securities of Seller.
 
7.        All D&O insurance policies, including any D&O “tail” policy.
 
8.        2003 Stock Incentive Plan of Seller.
 
9.        Consulting Agreement between Seller and Jeff Figlewicz, CFO, dated
June 13, 2008.

 
ii

--------------------------------------------------------------------------------

 

Schedule 2.2(e)


Intellectual Property


The following patents:


Item
Description
Serial #
Filing Date
       
1
Multilayer PC Board Using Polymer Thick Films
4775573
10/4/1988
2
Method of Making Multilayer PC Board Using Polymer Thick Films
4854040
8/8/1989
3
Method For Making Circuit Board Having a Metal Support
5210941
5/18/1993
4
Circuit Board Having A Bonded Metal Support
5366027
11/22/1994
5
Conductive Adhesive for Use in a Circuit Board
5432303
7/11/1995
6
Circuit Board Assembly With Foam Substrate and Method of Making Same
5733639
3/21/1998
7
Printed Circuit Board Process Using Plasma Spraying of Conductive Metal
5891527
4/6/1999
8
Printed Circuit Board Process Using Plasma Spraying of Conductive Metal
5891528
4/6/1999


 
iii

--------------------------------------------------------------------------------

 

Schedule 2.3(c)


Assigned Contracts


1.        Supply chain service agreement dated February 1, 2005 between M –Wave,
Inc. and Pennatronics.


2.        Supply chain service agreement dated December 4, 2001 between M –Wave,
Inc. and Federal Signal Corp.


3.        Supply chain service agreement dated November 9, 2005 between M –Wave,
Inc. and Federal Signal APD.


4.        Consigned inventory agreement dated March 4, 2006 between M-Wave, Inc.
and Federal Signal Vama.


5.        VAP agreement dated November 9, 2006 between M –Wave, Inc. and
Richardson Electronics Corporation.


6.        Logistics services agreement dated November 13, 2006 between M –Wave,
Inc. and NRC Corporation.


7.        Logistics services agreement dated November 13, 2006 between M –Wave,
Inc. and RS Electronics Corporation.


8.        IT service agreement dated August 3, 2005 between M –Wave, Inc. and
External IT.


9.        Cellular phone service agreement dated June 1, 2005 between M –Wave,
Inc. and T-Mobile.


10       Lease agreement dated February 27, 2008 between M-Wave, Inc. and 1300
Norwood Associates, LLC.


11       Freight provider agreement dated February 1, 2005 between M-Wave, Inc.
and United Parcel Service Inc.


12       Maintenance agreement dated October 1, 2004 between M-Wave, Inc. and
Microsoft Business Solutions, Inc.


1         Voice over internet protocol service agreement dated October 3, 2005
between M-Wave, Inc. and Aptela Inc.


1         Sales representative agreement dated February 2, 1996 between M-Wave,
Inc. and Giga-Tron.

 
iv

--------------------------------------------------------------------------------

 

15.      Sales representative agreement dated September 1, 2004 between M-Wave,
Inc. and DLS Electronics.


16.      Sales representative agreement dated June 1, 2004 between M-Wave, Inc.
and Frontier Cable.


17.      Sales representative agreement dated September 1, 2003 between M-Wave,
Inc. and Raven Hill.


18.      Sales representative agreement dated November 1, 2002 between M-Wave,
Inc. and Bager Sales.


19.      Sales representative agreement dated March 11, 2002 between M-Wave,
Inc. and New England Group.


20.      Sales representative agreement dated September 1, 2002 between M-Wave,
Inc. and Tri-Tech.


21.      Sales representative agreement dated March 1, 2002 between M-Wave, Inc.
and Unity Sales.


22.      Sales representative agreement dated March 1, 2003 between M-Wave, Inc.
and PowerTek.


23.      Sales representative agreement dated April 1, 2005 between M-Wave, Inc.
and Dragonfly.


24.      Joint venture agreement dated October 10, 2006 between M-Wave, Inc. and
I.W.R.E.


25.      Sales agreement dated November 1, 2006 between M-Wave, Inc. and 3XA.


26.      To the extent assignable, the following insurance policies:

 

Policy Name Policy Number Expires Insurer Commercial    3583-41-06  7/5/2007 
Chubb Workers Comp   7171-18-78 7/5/2007      Chubb Umbrella     7982-24-44 
7/5/2007   Chubb Ocean/Air Cargo-Marine   OC96076500    7/13/2007   Fireman Fund



27.           Medical Plan between M-Wave, Inc. and Blue Cross/Blue Shield, HMO
and PPO.


28.           Dental Plan between M-Wave, Inc. and First Commonwealth (HMO)
Guardian (PPO).


29.           Vision Plan between M-Wave, Inc. and Vision Service Plan.


30.           Life and Long Term Disability Plan between M-Wave, Inc. and
Jefferson Pilot/Guardian.

 
v

--------------------------------------------------------------------------------

 

Schedule 3.3


Required Consents


1.        The approval of Seller’s shareholders.


2.        The approval of the SEC of the Proxy Statement or the expiration of
any applicable period during which the SEC could review the Proxy Statement.
 
 vi  

--------------------------------------------------------------------------------